Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered January 3, 1989, convicting defendant, after a jury trial, of two counts of assault in *389the second degree and sentencing him to concurrent, indeterminate terms of imprisonment of 2Vz to 5 years, unanimously affirmed.
The People established that Graham, a correction officer assaulted by defendant, had suffered "physical injury”, as defined in the Penal Law. The headaches and swelling that Graham described, the testimony given by the chiropractor, and the records of the Correction Department showed that Graham suffered substantial pain (Matter of Philip A., 49 NY2d 198) and impairment of a physical condition (People v McDowell, 28 NY2d 373). Failure to introduce the records of St. John’s Hospital, where Graham was treated, was not fatal to the People’s case as the evidence was otherwise sufficient (cf, People v Morales, 75 AD2d 745).
Defendant also fails to show that he is entitled to a new trial because the court’s supplemental charge on physical injury was deficient. Not only had the court’s main charge properly defined physical injury three times, but the jury did not avail itself of the court’s offer to prepare another note in the event that jury determined that more guidance was necessary. Moreover, the jury certainly recognized that it had to find that Graham in fact suffered physical injury. Counsel had stressed the point in summation. Concur—Ross, J. P., Rosenberger, Kassal, Ellerin and Rubin, JJ.